DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Note: The Examiner’s 7th grade (late 1980s) science fair project (Effects of mouthwash on bacteria growth, involving petri-dishes(agar and mouth saliva) and circular pads with various dosages of different mouthwashes, with time lapse imagery and measuring the ring of no bacteria growth around the pad; motion noise was reduced by placing the camera on a tripod ) reads on claim 1 (a-c),d(used flash instead of LLSi), e(used images instead of video),(g-i). 
Applicants disclosure states the novelty is
“A process using large volume scattering imaging (LLSi) an approach that removes the need for (normally culture based and time consuming) bacteria enrichment to enable rapid AST. This approach is non- obvious because using LLSi reduces the optical zoom causing loss of direct morphological information of the bacteria. Instead, in a key innovation that leads to determination of the antibiotic effect on the bacteria, the intensity and motion of the bacteria spots in the images are analyzed to obtain size and shape information of the bacteria. 2. Further, to effectively analyze the large amount of image sequences obtained, each image sequence as compressed into a single stack image, greatly reducing the data amount, but preserving the essential information needed to quantify bacteria phenotypic features (number, size and shape) and thus the antibiotic effect on the bacteria.”

Election/Restrictions
Applicant’s election without traverse of I in the reply filed on 9/28/2022 is acknowledged.
Claims 64-70 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on  9/28/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 52-63 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “low background video”.  It is unclear what Applicant means by this term. The Specification also does not define this term.   Referring to Fig. 2,  Does the background refer to any portion of the image not within the sample #12, or does it mean any portion that is not bacteria (Black portions in #30) or something else? Page 10 of the disclosure states “Light scattering imaging allows low noise and low background detection of single bacterial cells within the illuminated volume.”, which appears to be saying that low noise and low background are inherent outputs of any LSi imaging.   The Examiner is interpreting the claim in this way.
Claim 1 limitation (i), “the at least one negative control sample” lacks antecedent basis.
Claim 1 recites "large-volume light scattering imaging".  The first reference of this term found on the internet is on 11/10/2018 from https://patentscope.wipo.int/search/en/detail.jsf?docId=WO2018187548,  the WIPO document for this Application.  The specification does not appear to specifically define this term (pg. 9-10, Fig. 2) gives a rough outline, .    The PHd Thesis of Manni Mo, whose Supervisory committee includes two of the inventors says (https://keep.lib.asu.edu/_flysystem/fedora/c7/224485/Mo_asu_0010E_19774.pdf, not included in application file, pg. 18, 2020) appears to say 39. Apichitsopa, N., Jaffe, A. & Voldman, J. Multiparameter cell-tracking intrinsic cytometry for single-cell characterization. Lab Chip (2018) doi:10.1039/c8lc00240a and was first published after the effective filing date of this Application, in the inventor of LLSi.  Therefore, it is not clear how the Examiner should treat this term.  If LLSi was invented after the effective filing date of this invention, it is not clear how the Examiner could reasonably interpret LLSi.  Therefore, the Examiner is requesting information (Rule 105 below) of when LLSi was first invented/published and if it was first published after the effective filing date, how should the Examiner interpret this term.
Claims 52-63 are rejected as dependent upon a rejected claim and failing to cure the deficiencies of said rejected claim.

Rule 105: Requirement for Information
Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
The Examiner is requesting information on “large-volume light scattering imaging (LLSi)”.  In particular, when was it invented, by whom, are there any known synonyms and how this term should be interpreted.  
The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR 1.56.  Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.
This requirement is an attachment of the enclosed Office action.  A complete reply to the enclosed Office action must include a complete reply to this requirement.  The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Metzger (2012/0077206) discloses	Claim 1 (Currently Amended): A method for determining susceptibility of bacterial cells to at least one selected drug, the method comprising: 
(a) preparing a set of test samples from a patient sample, where each of the set of test samples includes  a plurality of bacterial cells;  (Metzger, paragraph 72-75, “[0075] As outlined herein, it is generally, but not always required, to concentrate the microorganisms within the sample either prior to, during or after application to the biosensor and the detection surface(s). Suitable concentration methods include, but are not limited to, electrophoresis, dielectrophoresis, centrifugation, affinity capture, phase partitioning, magnetic field capture, filtration, gravity, recirculation or diffusion, or combinations of these. It is also convenient as part of or prior to the concentration step to perform a pre-filtering in order to remove either larger or smaller (or both) contaminants, while allowing the passage of the bacteria to be monitored.”)
(b) adding a different dose of the at least one selected drug in each of the set of test samples; (Metzger, paragraph 283, “[0283] As discussed herein, the assays of the invention are done in some instances as a "matrix", wherein a sample is divided among detection surfaces and individual experiments (e.g. different antimicrobial agents or different concentrations of antimicrobial agents or both) are run. For example, a system can have multiple "channels", each with its own input port. In such an embodiment, each channel can have more than one detection surface; for example, a test may be directed to the evaluation of five different microorganisms in a sample, each with a specific detection surface, which are then simultaneously tested for different agents and/or concentrations.” )
(c) selecting a first test sample having a first dose of the selected drug from the set of test samples; (Metzger, paragraph 283, “[0283] As discussed herein, the assays of the invention are done in some instances as a "matrix", wherein a sample is divided among detection surfaces and individual experiments (e.g. different antimicrobial agents or different concentrations of antimicrobial agents or both) are run. For example, a system can have multiple "channels", each with its own input port. In such an embodiment, each channel can have more than one detection surface; for example, a test may be directed to the evaluation of five different microorganisms in a sample, each with a specific detection surface, which are then simultaneously tested for different agents and/or concentrations.” )
(g) selecting a next test sample from the set of test samples; (h) repeating steps (e) through (h)  so as to provide a plurality of output signals ; and  (Metzger, paragraph 284, “[0284] In general, each sample will be distributed over a number of different channels so that multiple analyses can be performed. In each channel, at least two different types of analyses can be performed: quantitation and identification of the microorganisms present, and determination of the antibiotic susceptibility.”)
(i) determining drug susceptibility of the plurality of bacterial cells to the at least one selected drug from the plurality of output signals as compared against a control output signal generated from the at least one negative control sample. (Metzger, paragraph 38, “[0038] In an additional aspect, the invention provides methods of screening for an antimicrobial agent of at least one microorganism comprising contacting the microorganism with a biosensor as outlined herein, concentrating the microorganisms, adding at least one candidate antimicrobial agent, and detecting alterations in the growth of discrete microorganisms as compared to the absence of the candidate agent.”)

Metzger teaches imaging (paragraphs 351, “Imaging similar to confocal imaging is also possible using very large numerical aperture objectives which also have shallow depth of field”) but does not expressly disclose 
“(d) subjecting the selected test 
(e) producing a low noise and low background video of the plurality of bacterial cells in the selected test sample; 
(f) processing the low background video with a deep learning (DL) algorithm to provide an output signal for the selected test sample; “
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANDHI THIRUGNANAM whose telephone number is (571)270-3261. The examiner can normally be reached M-F 8:30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GANDHI THIRUGNANAM/Primary Examiner, Art Unit 2662